Exhibit 10(h)
AMENDMENT NUMBER ELEVEN
TO THE
HARRIS CORPORATION RETIREMENT PLAN
          WHEREAS, Harris Corporation, a Delaware corporation (the
“Corporation”), heretofore has adopted and maintains the Harris Corporation
Retirement Plan, as amended and restated effective July 1, 2007 (the “Plan”);
          WHEREAS, pursuant to Section 17.1 of the Plan, the Management
Development and Compensation Committee of the Corporation’s Board of Directors
(the “Compensation Committee”) has the authority to amend the Plan;
          WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation
Committee has delegated to the Employee Benefits Committee of the Corporation
(the “Employee Benefits Committee”) the authority to adopt non-material
amendments to the Plan;
          WHEREAS, the Employee Benefits Committee desires to amend the Plan to
reflect special rules related to the participation therein by CapRock
Communications, Inc. and its subsidiaries; and
          WHEREAS, the Employee Benefits Committee has determined that the
above-described amendment is non-material.
          NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended,
effective as of October 1, 2010, as follows:
          1. Article 2 hereby is amended to add thereto the following new
definition of “CapRock Employee”:
     CapRock Employee. An Eligible Employee of CapRock Communications, Inc. or a
subsidiary thereof (including without limitation, CapRock Government Solutions,
Inc.).
          2. Section 4.2 hereby is amended in its entirety to read as follows:
     Section 4.2. Matching Contributions. (a) In General. Subject to the
limitations set forth in Article 6, each Employer shall make a matching
contribution for each payroll period on behalf of each Participant who is an
Eligible Employee of such Employer, and who has satisfied the Matching

 



--------------------------------------------------------------------------------



 



Eligibility Requirement. The rate of matching contribution shall be as set forth
in Section 4.2(b), (c), (d) or (e), as applicable.
     (b) Wage Determination HES Employees. The rate of matching contribution
with respect to a Wage Determination HES Employee shall equal 50% of the
aggregate of (i) the pre-tax contribution and/or designated Roth contribution
made on behalf of such Participant pursuant to Section 4.1(a) and (ii) the
after-tax contribution made on behalf of such Participant pursuant to
Section 5.1(a); provided, however, that pre-tax, designated Roth and after-tax
contributions in excess of 4% of a Participant’s Compensation for a payroll
period shall not be considered for purposes of matching contributions.
     (c) HITS Business Unit Employees Other Than Wage Determination HES
Employees. The rate of matching contribution with respect to a HITS Business
Unit Employee who is a Legacy HTSC Employee shall equal 100% of the aggregate of
(i) the pre-tax contribution and/or designated Roth contribution made on behalf
of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a). The
rate of matching contribution with respect to a HITS Business Unit Employee who
is neither a Wage Determination HES Employee nor a Legacy HTSC Employee shall
equal 50% of the aggregate of (i) the pre-tax contribution and/or designated
Roth contribution made on behalf of such Participant pursuant to Section 4.1(a)
and (ii) the after-tax contribution made on behalf of such Participant pursuant
to Section 5.1(a). In each case, however, pre-tax, designated Roth and after-tax
contributions in excess of 6% of a Participant’s Compensation for a payroll
period shall not be considered for purposes of matching contributions.
     (d) CapRock Employees. The rate of matching contribution with respect to a
CapRock Employee shall equal 100% of the aggregate of (i) the pre-tax
contribution and/or designated Roth contribution made on behalf of such
Participant pursuant to Section 4.1(a) and (ii) the after-tax contribution made
on behalf of such Participant pursuant to Section 5.1(a); provided, however,
that pre-tax, designated Roth and after-tax contributions in excess of 5% of a
Participant’s Compensation for a payroll period shall not be considered for
purposes of matching contributions.
     (e) Eligible Employees Other Than HITS Business Unit Employees or CapRock
Employees. The rate of matching contribution with respect to an Eligible
Employee other than a HITS Business Unit Employee or a CapRock Employee shall
equal 100% of the aggregate of (i) the pre-tax contribution and/or designated
Roth contribution made on behalf of such Participant pursuant to Section 4.1(a)
and (ii) the after-tax contribution made on behalf of such Participant pursuant
to Section 5.1(a); provided, however, that pre-tax, designated Roth and
after-tax contributions in excess of 6% of a Participant’s Compensation for a
payroll period shall not be considered for purposes of matching contributions.

2



--------------------------------------------------------------------------------



 



     (f) Contributions Not Eligible for Match. Notwithstanding the foregoing, an
Employer shall not make a matching contribution with respect to (i) any
contribution to the Plan of PRP Compensation or (ii) any catch-up contribution
made pursuant to Section 4.1(d).
          3. Schedule A to the Plan — “Special Rules Applying to Transfer
Contributions and Transferred Employees” hereby is amended to add the following
new Section 7 thereto:
          7. CapRock Communications, Inc. 401(k) Plan
     (a) In General. CapRock Communications, Inc. (“CapRock”) maintains the
CapRock Communications, Inc. 401(k) Plan (the “CapRock Plan”), which plan was
frozen as to new participants and new contributions effective September 30,
2010. Effective October 1, 2010, CapRock and its subsidiaries (including without
limitation, CapRock Government Solutions, Inc.) became Employers under this
Plan. The CapRock Plan shall be merged with and into this Plan effective as of a
date to be determined by the Administrative Committee.
     (b) Service. For purposes of the Plan, service with McLeod USA and
Arrowhead Global Solutions, Inc. shall be credited to former participants in the
CapRock Plan.
     (c) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the CapRock Plan who become eligible
to participate in the Plan effective October 1, 2010.
          APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this
2nd day of September, 2010.

         
 
 
/s/ John D. Gronda    
 
 
 
John D. Gronda, Secretary    

3